Name: Council Regulation (EU) No 1201/2014 of 7 November 2014 adjusting, with effect from 1 July 2011 , 1 July 2012 and 1 July 2013 , the rate of contribution toÃ the pension scheme of officials and other servants of the European Union
 Type: Regulation
 Subject Matter: social protection;  EU institutions and European civil service
 Date Published: nan

 8.11.2014 EN Official Journal of the European Union L 325/1 COUNCIL REGULATION (EU) No 1201/2014 of 7 November 2014 adjusting, with effect from 1 July 2011, 1 July 2012 and 1 July 2013, the rate of contribution to the pension scheme of officials and other servants of the European Union THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Staff Regulations of Officials of the European Union and the Conditions of Employment of Other Servants of the European Union, laid down in Regulation (EEC, Euratom, ECSC) No 259/68 (1), and in particular Article 83a thereof and Annex XII thereto, Having regard to the proposal from the European Commission, Whereas: (1) The purpose of Article 19 of Annex XIII to the Staff Regulations, as last amended by Regulation (EU, Euratom) No 1023/2013 of the European Parliament and of the Council (2), is to enable the institutions of the Union to take the necessary measures to settle their disputes concerning the 2011 and 2012 adjustments of remuneration and pensions and the 2011 adjustment of the rate of contribution to the pension scheme so as to comply with a judgment of the Court of Justice of the European Union, taking due account of the legitimate expectation of staff that the Council is to decide each year on the adjustment of the rate of contribution to the pension scheme. (2) As a part of a global approach to settle the disputes and in order to comply with the judgment of the Court of Justice of 19 November 2013 in Case C-63/12 (3), Commission v Council, the European Parliament and the Council have adopted Regulations (EU) No 422/2014 (4) and (EU) No 423/2014 (5), adjusting the remuneration and pensions of officials and other servants of the European Union with effect from 1 July 2011 and from 1 July 2012. Those adjustments require the respective retroactive adjustment of the rate of contribution to the pension scheme for the years 2011, 2012 and 2013. (3) In accordance with Article 13(3) of Annex XII to the Staff Regulations, Eurostat submitted reports on the 2011, 2012 and 2013 actuarial assessments of the pension scheme updating the parameters referred to in that Annex. Taking into account those assessments and having due consideration to Article 4(6) of Annex XII to the Staff Regulations, the rate of contribution required to maintain an actuarial balance of the pension scheme is 11 % from 1 July 2011, 10 % from 1 July 2012 and 10,9 % from 1 July 2013. (4) In the interests of the actuarial balance of the pension scheme of officials and other servants of the European Union, the rate of contribution should therefore be retroactively adjusted to 11 % of the basic salary from 1 July 2011, 10 % of the basic salary from 1 July 2012 and 10,9 % of the basic salary from 1 July 2013, HAS ADOPTED THIS REGULATION: Article 1 The rate of the contribution referred to in Article 83(2) of the Staff Regulations shall be:  11 %, with effect from 1 July 2011,  10 %, with effect from 1 July 2012,  10,9 %, with effect from 1 July 2013. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 November 2014. For the Council The President P. C. PADOAN (1) OJ L 56, 4.3.1968, p. 1. (2) Regulation (EU, Euratom) No 1023/2013 of the European Parliament and of the Council of 22 October 2013 amending the Staff Regulations of Officials of the European Union and the Conditions of Employment of Other Servants of the European Union (OJ L 287, 29.10.2013, p. 15). (3) Not yet published in the ECR. (4) Regulation (EU) No 422/2014 of the European Parliament and of the Council of 16 April 2014 adjusting with effect from 1 July 2011 the remuneration and pensions of officials and other servants of the European Union and the correction coefficients applied thereto (OJ L 129, 30.4.2014, p. 5). (5) Regulation (EU) No 423/2014 of the European Parliament and of the Council of 16 April 2014 adjusting with effect from 1 July 2012 the remuneration and pensions of officials and other servants of the European Union and the correction coefficients applied thereto (OJ L 129, 30.4.2014, p. 12).